DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 21 August 2019.
2.  Claims 1-10 are pending in the application.
3.  Claims 1-10 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 21 May 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 10 recites the limitation "the signal characteristic" and “the properties” in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 9 recites the limitation "the last sampling values" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The term "possibly influenced" in claims 2 and 9 is a relative term which renders the claim indefinite.  The term "possibly influenced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The applicant’s specification does not provide support or define how it is determined how data frames are possibly influenced by an arbitration with a subsequent signal level.
Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.  Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts in particular mathematical relationships. This judicial exception is not integrated into a practical application because the claims merely recite sampling recurring signal edges, reconstructing an average signal characteristic, determining signal-technical properties and authenticating the message based on the properties. The limitations of sampling, reconstructing, determining and authenticating under its broadest reasonable interpretation cover mathematical calculations.  Nothing in the clam elements preclude the steps from practically being performed through mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation through mathematical relationships then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claims are not patent eligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 2, 4, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 2018/0316710 A1 in view of Sieracki US 2005/0149296 A1.
As to claim 1, Fujiwara discloses a method for authenticating a message transmitted via a communication channel, the method comprising: 
sampling recurring signal edges within a data frame of the message, wherein sampling values are obtained with a start time that is offset between the signal edges (i.e. time difference between signal edges) [0042]; 
determining signal-technical properties of the data frame from the signal characteristic (i.e. logical values) [0031]; and 
authenticating the message based on the properties (i.e. authenticated based on comparison of the first logical value and second logical value) [0073]. 
Fujiwara does not teach reconstructing an average signal characteristic of a part of the message from the sampling values.
Sieracki teaches reconstructing an average signal characteristic of a part of the message from the sampling values (i.e. reconstruct derived “average” signals) [0106].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara so that an average signal characteristic of a part of the message would have been reconstructed from the sampling values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara by the teaching of Sieracki because it helps with the elimination of noise from a collection of data [0028].
As to claim 2, Fujiwara teaches the method of claim 1, further comprising: 
comparing the last sampling values of data frames possibly influenced by an arbitration with a subsequent signal level (i.e. making the comparison) [0086]; and 
discarding, for significant deviations, the sampling values affected by the arbitration prior to reconstructing the signal characteristic (i.e. discarding the message) [0086]. 
As to claim 4, Fujiwara teaches the method of claim 2, wherein the message is transmitted as a difference of two voltage signals, and wherein at least one of the voltage signals is taken into account in the comparing (i.e. presence of a difference of voltage) [0029]. 
As to claim 5, Fujiwara teaches the method of claim 1, wherein the communication channel is a CAN (i.e. CAN bus) [0026]. 
As to claim 8, Fujiwara discloses a non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: 
a program code arrangement having program code for authenticating a message transmitted via a communication channel (i.e. detecting fraudulent messages) [0062], by performing the following: 
sampling recurring signal edges within a data frame of the message, wherein sampling values are obtained with a start time that is offset between the signal edges (i.e. time difference between signal edges) [0042]; 
determining signal-technical properties of the data frame from the signal characteristic (i.e. logical values) [0031]; and 
authenticating the message based on the properties (i.e. authenticated based on comparison of the first logical value and second logical value) [0073]. 
Fujiwara does not teach reconstructing an average signal characteristic of a part of the message from the sampling values.
Sieracki teaches reconstructing an average signal characteristic of a part of the message from the sampling values (i.e. reconstruct derived “average” signals) [0106].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara so that an average signal characteristic of a part of the message would have been reconstructed from the sampling values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara by the teaching of Sieracki because it helps with the elimination of noise from a collection of data [0028].
As to claim 9, Fujiwara teaches the computer readable medium of claim 8, further comprising: 
comparing the last sampling values of data frames possibly influenced by an arbitration with a subsequent signal level (i.e. making the comparison) [0086]; and 
discarding, for significant deviations, the sampling values affected by the arbitration prior to reconstructing the signal characteristic (i.e. discarding the message) [0086]. 
As to claim 10, Fujiwara discloses an apparatus for authenticating a message transmitted via a communication channel, comprising: 
a device configured to perform the following (i.e. in-vehicle communications system) [0026]: 
sampling recurring signal edges within a data frame of the message, wherein sampling values are obtained with a start time that is offset between the signal edges (i.e. time difference between signal edges) [0042]; 
determining signal-technical properties of the data frame from the signal characteristic (i.e. logical values) [0031]; and 
authenticating the message based on the properties (i.e. authenticated based on comparison of the first logical value and second logical value) [0073]. 
Fujiwara does not teach reconstructing an average signal characteristic of a part of the message from the sampling values.
Sieracki teaches reconstructing an average signal characteristic of a part of the message from the sampling values (i.e. reconstruct derived “average” signals) [0106].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara so that an average signal characteristic of a part of the message would have been reconstructed from the sampling values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Fujiwara by the teaching of Sieracki because it helps with the elimination of noise from a collection of data [0028].
8.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 2018/0316710 A1 and Sieracki US 2005/0149296 A1 as applied to claim 2 above, and further in view of Byrne et al U.S. Patent No. 6,487,672 B1 (hereinafter Byrne).
As to claim 3, the Fujiwara-Sieracki combination does not teach the method of claim 2, wherein the comparing is performed at a sampling rate that exceeds a baud rate of the communication channel. 
Byrne teaches the comparing is performed at a sampling rate that exceeds a baud rate of the communication channel [column 3 line 64 to column 4 line 12].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination so that the comparing would have been performed at a sampling rate that exceeded a baud rate of the communication channel.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination by the teaching of Byrne because it helps compensate for both oversampling and undersampling conditions that may arise from differences in the baud rate and the sampling rate [column 2, lines 39-44].
9.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 2018/0316710 A1 and Sieracki US 2005/0149296 A1 as applied to claim 1 above, and further in view of Mody et al US 2010/0317391 A1 (hereinafter Mody).
As to claim 6, the Fujiwara-Sieracki combination does not teach the method of claim 1, wherein the properties include an average value or the properties include a standard deviation. 
Mody teaches that the properties would have included an average value or the properties include a standard deviation (i.e. properties include standard deviation) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination so that the properties would have included a standard deviation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination by the teaching of Mody because it helps avoid interference in networks [0014].
10.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 2018/0316710 A1 and Sieracki US 2005/0149296 A1 as applied to claim 1 above, and further in view of Saint et al US 2020/0412528 A1 (hereinafter Saint).
As to claim 7, the Fujiwara-Sieracki combination does not teach the method of claim 1, wherein for authenticating the message, the properties are classified by a support vector machine, or wherein for authenticating the message, the properties are modeled by a logistic regression. 
Saint teaches that for authenticating the message, the properties are classified by a support vector machine, or wherein for authenticating the message, the properties are modeled by a logistic regression (i.e. comparisons using support vector machine) [0133].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination so that for authenticating the message, the properties would have been classified by a support vector machine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Fujiwara-Sieracki combination by the teaching of Saint because it provides a new, secure and convenient method of online authentication [0004].
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Haroun et al US 2019/0207742 A1 directed to encoding signal edge locations in a serial data stream [0001].
B.  Payne et al US 2008/0219380 A1 directed to data encoding in a clocked data interface [0002].
C.  Fossum U.S. Patent No. 6,965,330 B1 directed to improving signal quality by including a weighted signal average in computations that calculate a regenerated signal’s sampling values [abstract].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492